Citation Nr: 0934640	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-35 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type 2 due to Agent Orange exposure.

2.  Entitlement to service connection for retinopathy 
secondary to diabetes mellitus. 

3.  Entitlement to service connection for hypertension 
secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of upper and lower extremities secondary to 
diabetes mellitus. 

5.  Entitlement to service connection for heart problems 
secondary to diabetes mellitus.

6.  Entitlement to service connection for tooth loss 
secondary to diabetes mellitus.

7.  Entitlement to service connection for impotence secondary 
to diabetes mellitus.

8.  Entitlement to service connection for urinary 
incontinence secondary to diabetes mellitus.

9.  Entitlement to service connection for a back disability.

10.  Entitlement to service connection for residuals of a 
left eye disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) in San Diego, California, 
that denied the claims of entitlement to service connection 
for diabetes mellitus due to Agent Orange exposure (also 
claimed as retinopathy, hypertension, peripheral neuropathy 
of bilateral upper and lower extremities, heart problems, 
tooth loss, impotence and urinary incontinence), residuals of 
a back injury and residuals of a left eye injury.


With respect to the claim on appeal, the Veteran has 
contended that his diabetes mellitus is due to exposure to 
the herbicide agent, Agent Orange, during the Vietnam era.  
See 38 C.F.R. §§ 3.307, 3.309.  As this claim was based on 
presumed exposure to Agent Orange, adjudication of this issue 
was covered by a stay then in effect.  

That stay was imposed after the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a Board 
decision, which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and appealed it to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  A stay was imposed on appeals in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  

Subsequently, the Federal Circuit issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it reversed 
the Court, holding that the Court had erred in rejecting VA's 
interpretation of § 3.307(a)(6)(iii) as requiring a service 
member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption.  The Federal Circuit issued mandate in Hass 
effective October 16, 2008.  The appellant in Haas filed a 
petition for a writ of certiorari to the Supreme Court, which 
was denied on January 21, 2009.  See Haas v. Peake, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of the 
denial of the writ, VA's Office of General Counsel has 
advised that the Board may resume adjudication of the 
previously stayed cases.  Thus, the Board will proceed with 
adjudication of this appeal.

The issues of entitlement to service connection for 
retinopathy secondary to diabetes mellitus, hypertension 
secondary to diabetes mellitus, peripheral neuropathy of 
upper and lower extremities secondary to diabetes mellitus,  
heart problems secondary to diabetes mellitus, tooth loss 
secondary to diabetes mellitus, impotence secondary to 
diabetes mellitus and urinary incontinence secondary to 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is at least as likely as not that the conditions of 
the Veteran's service involved duty or visitation in the 
Republic of Vietnam during the Vietnam era, he is therefore, 
presumed to have been exposed to Agent Orange in service; and 
he currently has diabetes mellitus, Type 2.

2.  There is no competent medical evidence of a nexus between 
a back disability and active service. 

3.  Competent medical evidence of residuals of a left eye 
disability is not of record.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, Type 2 is presumed to have been 
incurred in active military service.  38 U.S.C.A. §§ 1101(3), 
1110, 1112, 1116, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).

2.  A back disability was not incurred in or aggravated by 
active service, nor may in-service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).

3.  Residuals of a left eye disability were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Pertinent Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for certain "chronic 
diseases," such as diabetes mellitus and arthritis, may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

A Veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. 
West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also know as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Analysis 

Diabetes Mellitus

The record contains multiple diagnoses of diabetes mellitus, 
Type 2 by medical personnel.  The Veteran contends that his 
diabetes mellitus is due to Agent Orange, which he was 
exposed to during his tour of duty when he landed on the 
shores of Vietnam.  At a hearing in September 2006, the 
Veteran testified that he was assigned to the USS Ajax and 
was aboard the ship in 1968.  The Veteran asserts that he ran 
ships to shore and worked at the repair facility on shore.  
The Veteran also testified that he was given "Cinderella 
liberty" where he spent eight hours onshore.  The Veteran 
has a current diagnosis of diabetes mellitus and thus the 
crux of the Veteran's claim is whether he had verifiable 
service onshore in Vietnam.

The Department of Veterans Affairs attempted to verify the 
Veteran's contention that he was onshore in Vietnam.  An 
April 2009 report stated that Personnel Information Exchange 
System (PIES) was unable to determine whether no not the 
Veteran served in the Republic of Vietnam.  The Veteran 
served aboard two ships in the official waters of Vietnam, on 
the USS Ajax from June 8, 1968 to June 23, 1968 and on the 
USS Jason from December 27, 1969 to January 21, 1970.  

A November 2006 buddy statement is enclosed in the Veteran's 
file.  The former U.S. Navy First Class Gunner's mate stated 
that he served in Vietnam from June 1968 to 1972.  He stated 
that, although there are no ship records showing that all of 
the sailors were ever ashore, the Veteran's assigned job 
would have required that he go to the pier and get materials 
which were located on shore.  

Internet evidence submitted on the USS Ajax, shows that the 
ship arrived at Vung Tao on June 9, 1968, when the Veteran 
was established to be onboard.  The information presented 
establishes that some of the crew members were required to 
land on shore, "[a]lthough that port was a rest and 
recreation center for the allied forces, Ajax worked without 
break for 13 days making badly needed repairs and providing 
services to ships and small craft operating in the Mekong 
Delta, as well as to various Army and Air Force equipment 
ashore."  The Veteran also submitted information from the 
Department of the Navy, stating that deck logs do not log the 
routine arrival or departure of individuals going ashore, 
making it likely that the Veteran's trips to the shore would 
not have been documented.  

While there is no evidence in the Veteran's personnel records 
establishing onshore service in Vietnam, the information 
regarding the USS Ajax reiterates that many people onboard 
the Ajax went ashore.  Furthermore, the buddy statement 
emphasized that it was consistent with the Veteran's duty to 
step foot onshore.  

The Board finds the Veteran's statements credible, supported 
by a former service member and internet evidence.  The 
Veteran is competent to testify as to his experiences in 
service.  Military personnel are competent to testify as to 
their observations.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
C.F.R. § 3.102.

Accordingly, the Veteran is entitled to a presumption of 
exposure to Agent Orange based on service in Vietnam during 
the Vietnam era.  Hence, service connection is warranted for 
diabetes mellitus.  In reaching this decision, the Board has 
extended the benefit of the doubt to the Veteran.  38 
U.S.C.A. § 5107.

Back Disability 

The Veteran asserts that he injured his back in service and 
that his current back disability stems from this incident.  
The Veteran has a current diagnosis of narrowing at the L5-S1 
disc space with sclerosis about the margins.  

A review of the service treatment records shows that upon 
enlistment in December 1965, the Veteran was in good physical 
condition and reported no complaints regarding his back and 
spine.  January 1969 treatment records reported that the 
Veteran injured his mid thoracic back.  Treatment records 
were absent any complaints subsequent to January 1969 
concerning the Veteran's back.  In June 1970, the Veteran's 
separation records show that he was physically qualified for 
release from active duty and there were no injuries or 
complaints noted regarding his back and spine.  

After the Veteran's separation from service, the first 
reports of back pain are in 1982, 12 years after the Veteran 
separated from service.  Kaiser Permanente medical records 
dated in May 1991 show that the Veteran has a history of 
injury to his low back, eight years prior to the examination, 
resulting in nerve injury.  The lumbosacral spine showed 
marked narrowing at the L5-S1 disc space with sclerosis about 
the margins.  The injury resulted in the Veteran's retirement 
from the fire department.  July 2005 medical records show 
that the Veteran has a history of chronic low back pain for 
over 25 years.  The Veteran had a lumbar laminectomy in 1983.  
The examiner diagnosed moderate degenerative disc disease and 
spinal stenosis.

Medical records dated in March 2006 from Dr. J.W., show that 
the Veteran fell and experienced muscle spasms in his low 
back.  Dr. J.W. stated that the Veteran's herniated lower 
vertebrae is due to his injury in 1983.  

In August 2006, Dr. M.O. stated that she examined the Veteran 
and that he experiences chronic back pain secondary to a back 
injury.  No date or description was provided for the injury.

After reviewing the evidence of record, the Board finds that 
there is no probative evidence that the Veteran's back 
disability began in service, continued in symptomatology 
since service, or is in any way related to service.  The 
separation examination is negative for any complaint or 
finding of a back disability.  The record is also absent for 
any complaint or findings associated with the Veteran's back 
until 1982, over 10 years after service.  Evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the Veteran's health and 
medical treatment during and after military service.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board notes 
that the presumptive regulations are not for application in 
this case, as the Veteran did not present with symptomatology 
within a year of his separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, there is no medical opinion on 
file linking the Veteran's current back disability to his 
service.  The evidence shows that the Veteran injured his 
back in 1982 and all of his treatment records attribute his 
disability to this incident.  The Board notes that the 
Veteran also did not mention any instances of an injury in 
service to any of the examiners.  There is no medical nexus 
opinion linking the Veteran's back disability with service.  

The Board has carefully considered the Veteran's claim.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the Veteran is not competent to relate his current 
disability to his service.  The Veteran has failed to show a 
continuity of symptomatology and a chronic disability in 
service.

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, the preponderance of the 
evidence weighs against the claim.  Thus, the Veteran's claim 
of entitlement to service connection for a back disability is 
denied.  

Residuals of a Left Eye Disability 

The Veteran testified that while in the Navy a piece of metal 
popped up from a lathe, hit him on the cheek and bounced up 
under his glasses and into his left eye.  The Veteran stated 
that he went to the first class petty officer who removed the 
metal.  The Veteran asserts that as a result of this injury, 
he has to get stronger glasses every year.

Service treatment records indicate that the Veteran had eye 
problems prior to service.  There is no indication that the 
Veteran injured his eye during service.  The Veteran's 
entrance examination dated in December 1965, notes complaints 
of eye trouble.  December 1969 treatment records reveal that 
the Veteran was prescribed Visine eye drops to deal with his 
allergic rhinitis.  The Veteran's separation examination 
dated in June 1970, shows that his eyes were normal; however, 
defective vision was noted.  

Refractive errors of the eye are not an injury or disease 
pursuant to VA regulation.  38 C.F.R. § 3.303(c), 4.9.  A 
search of the Veteran's medical records shows no current eye 
disability.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board is aware of the Veteran's lay statement concerning 
his in-service injury and his current deteriorating vision, 
however, as discussed above, the Veteran is not capable of 
diagnosing a current condition and linking that condition 
with service.  

Accordingly, the preponderance of the evidence is against the 
claim of service connection for residuals of a left eye 
disability, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in September 2003, prior to the 
initial adjudication of the claims.  However, even though the 
September 2003 attachment is not in the Veteran's claims 
file, the letter indicates that the attachment "What the 
evidence must show" was enclosed with the letter.  The Board 
points out that there is a "presumption of regularity" under 
which it is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  As to informing 
the Veteran of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had a 
duty to obtain any records held by any federal agency.  It 
also informed him that, on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the Veteran's service), the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
in the September 2003 letter.  Regarding elements (4) and (5) 
(degree of disability and effective date), the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating and effective date in a March 
2006 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board finds that the Veteran is not prejudiced.  
The Veteran had a meaningful opportunity to participate 
effectively in the processing of the claim.  As noted above, 
the Veteran was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection prior to the initial adjudication of 
the claims.  Further, as discussed in detail above, the 
preponderance of the evidence is against the claims for 
service connection, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  The claims were also 
readjudicated in January 2008 and May 2009.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA personnel records, VA treatment records 
and private medical records.  

The Board also acknowledges that the Veteran was not examined 
for addressing his service connection claims for a back 
disability and residuals of a left eye disability; however, 
given the facts of this case a VA examination is not 
required.  VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that a back disability and residuals of an eye 
disability may be associated with service.  The Board finds 
that the evidence does not reflect competent evidence showing 
a nexus between service and the Veteran's back disability.  
Additionally, a current diagnosis of residuals of a left eye 
disability is not of record.  Thus, the evidence does not 
warrant the conclusion that a remand for an examination 
and/or opinion is necessary to decide the claims.  See 38 
C.F.R. § 3.159(c)(4).  Again, the service treatment records 
provide no basis to grant the claims.  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
Veteran's claims hinge on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of an in-service disease or injury, referral of this 
case to obtain an examination and/or an opinion as to the 
etiology of the Veteran's claimed disabilities would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  The holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Simply stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would not shed any additional light on the matters 
at issue.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claims, VA is not required to provide the 
Veteran with a medical examination absent a showing by the 
Veteran of a current disability and an indication of a causal 
connection between the claimed disabilities and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such is 
not present in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for residuals of a left eye 
disability is denied.


REMAND

Based on the above determination granting the Veteran service 
connection for diabetes mellitus, his secondary claims of 
service connection merit a VA examination.  There is no VA 
examination on file which addresses any of the Veteran's 
secondary claims.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

A VA examination is needed to determine whether the Veteran's 
claimed disabilities are related to his service-connected 
diabetes mellitus.  McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative proper VCAA notice 
addressing the claims for service 
connection secondary to his service-
connected disabilities mellitus, and 
thereafter take any additional action 
deemed necessary.  

2.  Thereafter, transfer the claims folder 
to an appropriate examiner to determine 
the etiology of the Veteran's retinopathy, 
hypertension, peripheral neuropathy of 
bilateral upper and lower extremities, 
heart problems, tooth loss, impotence and 
urinary incontinence, and determine 
whether the Veteran's retinopathy, 
hypertension, peripheral neuropathy of 
bilateral upper and lower extremities, 
heart problems, tooth loss, impotence and 
urinary incontinence are secondary to his 
service-connected diabetes mellitus.  The 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that the Veteran's claimed 
individual disabilities are related to his 
period of active service, or to any 
service-connected disability. 

3.  Thereafter, readjudicate the issues on 
appeal.  If the desired benefit is not 
granted, a supplemental statement of the 
case should be furnished to the Veteran and 
his representative.  The appropriate time 
within which to respond should also be 
afforded to the Veteran.  The case should 
then be returned to the Board, if otherwise 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


